DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/07/2021, the following represents the changes from the previous claims: Claims 1-10, 13-18, and 20 were amended, Claims 11-12 were canceled, and Claims 21-22 are new. Claims 1-10 and 13-22 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 13 recites the limitation "the sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears claim 13 should depend from claim 4.
	b. Claim 14 recites the limitation "the sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears claim 14 should depend from claim 4.
	c. Claim 15 recites the limitation "the sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears claim 15 should depend from claim 4.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6. 	Claims 1, 3-10, 13-16, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Durrani (US Patent Publication 2011/0308477) in view of Haseltine (US 6,620,043).
	a. Regarding claim 1, Durrani teaches a system for automatically engaging with an animal, to
exercise the animal via a tugging game, the system comprising a housing 12 constructed to be rigidly mounted to a wall [mounting the housing to a support structure, such as a wall of a house [0007]], the housing having therein a spool 102; a length of cable 34 wound about the spool having an end located outside the housing [FIG. 1]; and will exercise the animal by extension of the end of the cable off the spool and away from the housing via pulling by the animal.
	Durrani does not specifically teach a motor coupled to the spool; a controller coupled to the motor; wherein the motor, operating under programmatic control of the controller when the animal is pulling on the end of the length of cable, will exercise the animal by, as specified by the controller's program, both (a) allow extension of the end of the cable off the spool and away from the housing via pulling by the animal, and (b) via rotation of the spool, exert a tension force to the cable, via the spool, that is greater than an opposite force concurrently applied by the animal, so as to retract some cable into the housing and thereby draw the animal closer to the housing. Haseltine teaches a motor coupled to the spool [The invention consists of a rope attached to a motor to supply a counterforce, abstract; the rope spooled on the winch as indicated in FIG. 2.col. 4 lines 46-47]; a controller 206 coupled to the motor operating under programmatic control of the controller when the animal is pulling on the end of the length of cable [The winch is controlled by a motor driver 206 that determines the counterforce applied to the rope 101 by the winch 204, col. 3 lines 34-36] will exercise the animal by as specified by the controller's program, both (a) allow extension of the end of the cable off the spool and away from the housing via pulling by the animal and (b) via rotation of the spool, exert a tension force to the cable, via the spool, that is greater than an opposite force concurrently applied by the animal, so as to retract some cable into the housing and thereby draw the animal closer to the housing [computer 207 that transmits the force data from the tensiometer. This computer uses the input to help determine the amount of torque it will command the electric winch, through a motor controller, to exert. At step 750, computer 207 determines the counterforce to be provided on rope 101 representing the virtual team. At step 760, computer 207 transmits the counterforce data to the motor controller and motor. At step 770, the motor applies a counterforce to rope 101 held by team 100 based on the computer determination, col. 5 lines 67 col. 6 lines 1-6]; computer 207 provides appropriate control signals to motor driver 206 so that appropriate counterforce is generated via winch 204. An example of a suitable computer 207 would be a Compaq XX NT with a 300 MHZ CPU, 64 MB of memory, with a 9 Gbyte hard disc, Diamond Multi-media Card with video and stereo audio outputs, IEEE 422 instrumentation interface, 3Dfx Voodo graphics generator, MPEG 2 Real Time Code, and ATM interface for broadband data communications col. 3 lines 42-50] for the purpose of providing a system having a rope attached to a motor controlled by a contoller that determines the counterforce applied to the rope for automatically implementing a tugging game. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani to include a motor coupled to the spool; a controller coupled to the motor; wherein the motor, operating under programmatic control of the controller when the animal is pulling on the end of the length of cable, will exercise the animal by, as specified by the controller's program, both (a) allow extension of the end of the cable off the spool and away from the housing via pulling by the animal, and (b) via rotation of the spool, exert a tension force to the cable, via the spool, that is greater than an opposite force concurrently applied by the animal, so as to retract some cable into the housing and thereby draw the animal closer to the housing as taught by Haseltine because doing so would have provided a system having a rope attached to a motor controlled by a contoller that determines the counterforce applied to the rope for automatically implementing a tugging game.
b. Regarding claim 3, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 1 wherein spool 102 rotates within a second plane of movement other than a plane perpendicular to axle 108 passing through the automated spool [Axle rods 108, 109 extend from respective sloping side portions 106, 107 and rotatably support spool 102 about an axis A [0025]].
c. Regarding claim 4, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 1 wherein controller 206 is coupled to sensor 201 [An optical beam sensor system 201 located in front of display 102 shuts off the motor driver if an object or individual is pulled too close to the video display 102 or otherwise enters a region close to the front of display 102, col. 4 lines 15-18], non-207 [computer 207 provides appropriate control signals to motor driver 206 so that appropriate counterforce is generated via winch 204. An example of a suitable computer 207 would be a Compaq XX NT with a 300 MHZ CPU, 64 MB of memory, with a 9 Gbyte hard disc, Diamond Multi-media Card with video and stereo audio outputs, IEEE 422 instrumentation interface, 3Dfx Voodo graphics generator, MPEG 2 Real Time Code, and ATM interface for broadband data communications col. 3 lines 42-50]. 
d. Regarding claim 5, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 4 having housing 12. Durrani in view of Haseltine does not specifically teach the housing further comprises a wireless communications interface and transmits data to an application on a remote computing device of a user. Haseltine teaches the housing further comprises a wireless communications interface 211 and transmits data to an application on a remote computing device of a user [A telecommunications link 211 can be created between one location and another for distributed team play. The telecommunications link may be a broadband communications link, such as satellite transponder or broadband telephone line, col. 3 lines 60-64]] for the purpose of providing a telecommunications link between one location and another for remotely implementing a tugging game. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani in view of Haseltine to include a wireless communications interface and transmits data to an application on a remote computing device of a user as taught by Haseltine because doing so would have provided a telecommunications link between one location and another for remotely implementing a tugging game.
  e. Regarding claim 6, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 5 having housing 12 and the animal pulling on cable 34. Haseltine further teaches the housing comprises a camera 202 and the data comprises a video feed [camera 202 is used to transmit an image, col. 3 line 53] of the animal pulling on cable 101. 
f. Regarding claim 7, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 6 wherein the housing further comprises video screen 102 and speakers 208 that display video and sound from the user of the application on the remote computing device transmitted to the wireless 211 [A telecommunications link 211 can be created between one location and another for distributed team play. The telecommunications link may be a broadband communications link, such as satellite transponder or broadband telephone line, col. 3 lines 60-64]].
g. Regarding claim 8, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 5 wherein the non-transitory memory further comprises instructions that when executed by a processor cause the processor to receive via wireless communications 211 interface and from the remote computing device [A telecommunications link 211 can be created between one location and another for distributed team play. The telecommunications link may be a broadband communications link, such as satellite transponder or broadband telephone line, col. 3 lines 60-64]] a command to increase tension in the cable and pull the animal toward the automated spool and responsive to receiving the command increasing increase tension in cable 101 [computer 207 that transmits the force data from the tensiometer. This computer uses the input to help determine the amount of torque it will command the electric winch, through a motor controller, to exert. At step 750, computer 207 determines the counterforce to be provided on rope 101 representing the virtual team. At step 760, computer 207 transmits the counterforce data to the motor controller and motor. At step 770, the motor applies a counterforce to rope 101 held by team 100 based on the computer determination, col. 5 lines 67 col. 6 lines 1-6]; computer 207 provides appropriate control signals to motor driver 206 so that appropriate counterforce is generated via winch 204. An example of a suitable computer 207 would be a Compaq XX NT with a 300 MHZ CPU, 64 MB of memory, with a 9 Gbyte hard disc, Diamond Multi-media Card with video and stereo audio outputs, IEEE 422 instrumentation interface, 3Dfx Voodo graphics generator, MPEG 2 Real Time Code, and ATM interface for broadband data communications col. 3 lines 42-50].
h. Regarding claim 9, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 1 wherein controller 206 is programmed to alternate between "(a)" and "(b)" in a random pattern [The force profile could be the same each time or it could be randomly assigned, col. 5 lines 24-25].
i. Regarding claim 10, Durrani in view of Haseltine teaches (references to Haseltine) the system 206 is programmed to alternate between "(a)" and "(b)" in a predetermined pattern [The force profile could be the same each time or it could be randomly assigned, col. 5 lines 24-25].
j. Regarding claim 13, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 1 wherein sensor 201 is a camera that determines distance from the camera to a point at or near the end of cable 101 [An optical beam sensor system 201 located in front of display 102 shuts off the motor driver if an object or individual is pulled too close to the video display 102 or otherwise enters a region close to the front of display 102, col. 4 lines 15-18]. 
k. Regarding claim 14, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 1 wherein sensor 201 is an optical sensor at the automated spool that determines a distance of extension of cable 101 [An optical beam sensor system 201 located in front of display 102 shuts off the motor driver if an object or individual is pulled too close to the video display 102 or otherwise enters a region close to the front of display 102, col. 4 lines 15-18] by reading one or more marks 106 on the cable as it is unspooled from the spool.
l. Regarding claim 15, Durrani in view of Haseltine teaches (references to Haseltine) the system of Claim 1 a sensor determines a number of rotations of a gear or other part component that physically engages with cable 101 and is rotated by extension of the cable [Governors or limiters may be implemented in the winch and/or computer programming to prevent rope travel in any direction greater than some predetermined speed or distance, col. 7 lines 27-30].
m. Regarding claim 16, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 1 wherein the specific animal is pulling cable 34. Durrani in view of Haseltine does not specifically teach the system stores use data regarding a specific animal and determines a maximum or minimum tension based at least in part on an identity. Haseltine teaches the system stores use data and determines a maximum or minimum tension based at least in part on an identity [a stored replay of one of the stored teams is presented on the display 102 as opponents. The playback of the stored team is read out in forward or reverse at a rate that depends on the difference between the force exerted by the participants and the computed force profile stored in the computer's memory for the stored opponent, col. 5 lines 5-11] for the purpose of providing playback of a stored force exerted by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani in view of Haseltine to include the system stores use data regarding a specific animal and determines a maximum or minimum tension based at least in part on an identity as taught by Haseltine because doing so would have provided playback of a stored force exerted by participants from a force profile stored in the computer's memory for automatically implementing a tugging game. Please note in the combination of Durrani and Haseltine the identity is of a specific animal pulling the cable.
n. Regarding claim 18, Durrani teaches a method employed by a system, for engaging with an animal to exercise the animal via a tugging game, wherein the system includes a housing 12 rigidly mounted to a wall [mounting the housing to a support structure, such as a wall of a house [0007]] having therein a spool 102, a length of cable 34 wound about the spool, the length of cable having an end located outside the housing [FIG. 1].
Durrani does not specifically teach a motor coupled to the spool and a controller coupled to the motor, the method comprising when a specified amount of cable coupled to the end of the cable is outside of the housing, programmatically via the controller, controlling the motor to exercise the animal by
(a) allowing a dog to pull on the end of the cable and, thereby, withdraw additional cable from the housing, and (b) while the animal is pulling on the end of the length of cable, using the motor
to, via rotation of the spool, exert a tension force to the cable that is greater than an opposite
force concurrently applied by the animal, so as to retract some cable into the housing and thereby draw the animal closer to the housing. Haseltine teaches a motor coupled to the spool [The invention consists of a rope attached to a motor to supply a counterforce, abstract; the rope spooled on the winch as indicated in FIG. 2.col. 4 lines 46-47]; a controller 206 coupled to the motor the method comprising when a specified amount of cable coupled to the end of the cable is outside of the housing, programmatically via the controller, controlling the motor [The winch is controlled by a motor driver 206 that determines the counterforce applied to the rope 101 by the winch 204, col. 3 lines 34-36] to exercise the animal by (a) allowing a dog to pull on the end of the cable and, thereby, withdraw [computer 207 that transmits the force data from the tensiometer. This computer uses the input to help determine the amount of torque it will command the electric winch, through a motor controller, to exert. At step 750, computer 207 determines the counterforce to be provided on rope 101 representing the virtual team. At step 760, computer 207 transmits the counterforce data to the motor controller and motor. At step 770, the motor applies a counterforce to rope 101 held by team 100 based on the computer determination, col. 5 lines 67 col. 6 lines 1-6]; computer 207 provides appropriate control signals to motor driver 206 so that appropriate counterforce is generated via winch 204. An example of a suitable computer 207 would be a Compaq XX NT with a 300 MHZ CPU, 64 MB of memory, with a 9 Gbyte hard disc, Diamond Multi-media Card with video and stereo audio outputs, IEEE 422 instrumentation interface, 3Dfx Voodo graphics generator, MPEG 2 Real Time Code, and ATM interface for broadband data communications col. 3 lines 42-50] for the purpose of providing a system having a rope attached to a motor controlled by a contoller that determines the counterforce applied to the rope for automatically implementing a tugging game. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani to include a motor coupled to the spool and a controller coupled to the motor, the method comprising when a specified amount of cable coupled to the end of the cable is outside of the housing, programmatically via the controller, controlling the motor to exercise the animal by (a) allowing a dog to pull on the end of the cable and, thereby, withdraw additional cable from the housing, and (b) while the animal is pulling on the end of the length of cable, using the motor to, via rotation of the spool, exert a tension force to the cable that is greater than an opposite force concurrently applied by the animal, so as to retract some cable into the housing and thereby draw the animal closer to the housing as taught by Haseltine because doing so would have provided a system having a rope attached to a motor controlled by a contoller that determines the counterforce applied to the rope for automatically implementing a tugging game.
o. Regarding claim 19, Durrani in view of Haseltine teaches the method of Claim 18.  Durrani in [A telecommunications link 211 can be created between one location and another for distributed team play. The telecommunications link may be a broadband communications link, such as satellite transponder or broadband telephone line, col. 3 lines 60-64]] audio or video data of the animal and displaying to the animal audio or video data of the user of the remote computing device [camera 202 is used to transmit an image, col. 3 line 53] for the purpose of providing a telecommunications link between one location and another with a camera to transmit an image for remotely implementing a tugging game. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani in view of Haseltine to include transmitting, to a user of a remote computing device, audio or video data of the animal; and displaying, to the animal, audio or video data of the user of the remote computing device as taught by Haseltine because doing so would have provided a telecommunications link between one location and another with a camera to transmit an image for remotely implementing a tugging game.
p. Regarding claim 20, Durrani in view of Haseltine teaches (references to Haseltine) the method of Claim 18 comprising receiving at controller 206 from a remote computing device [A telecommunications link 211 can be created between one location and another for distributed team play. The telecommunications link may be a broadband communications link, such as satellite transponder or broadband telephone line, col. 3 lines 60-64]] a command to increase tension in the cable; and responsive to receiving the command, increasing the tension in the cable [computer 207 that transmits the force data from the tensiometer. This computer uses the input to help determine the amount of torque it will command the electric winch, through a motor controller, to exert. At step 750, computer 207 determines the counterforce to be provided on rope 101 representing the virtual team. At step 760, computer 207 transmits the counterforce data to the motor controller and motor. At step 770, the motor applies a counterforce to rope 101 held by team 100 based on the computer determination, col. 5 lines 67 col. 6 lines 1-6]; computer 207 provides appropriate control signals to motor driver 206 so that appropriate counterforce is generated via winch 204. An example of a suitable computer 207 would be a Compaq XX NT with a 300 MHZ CPU, 64 MB of memory, with a 9 Gbyte hard disc, Diamond Multi-media Card with video and stereo audio outputs, IEEE 422 instrumentation interface, 3Dfx Voodo graphics generator, MPEG 2 Real Time Code, and ATM interface for broadband data communications col. 3 lines 42-50].
	q. Regarding claim 21, Durrani in view of Haseltine teaches (references to Haseltine) the method of Claim 18 comprising controlling the motor using controller 206 such that "(a)" and "(b)" occur in a pattern [The force profile could be the same each time or it could be randomly assigned, col. 5 lines 24-25].
	r. Regarding claim 22, Durrani in view of Haseltine teaches (references to Haseltine) the method of Claim 21 wherein the pattern is random [The force profile could be the same each time or it could be randomly assigned, col. 5 lines 24-25].

7. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Durrani (US Patent Publication 2011/0308477) in view of Haseltine (US 6,620,043) and Smith (WO 2016/004273).
a. Regarding claim 2, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 1, wherein spool 102 is mounted on axle 108. Durrani in view of Haseltine does not specifically teach a spool permitted to move laterally along the axle and parallel to a floor surface. Smith teaches a spool mounted on an axle and permitted to move laterally along the axle and parallel to a floor surface [Worm shaft pin 32 travels in the grooves of fixed worm shaft 31, forcing spool 34 to travel up and down fixed worm shaft 31 [57]] for the purpose of providing an internal spooling mechanism with a spool that remains free to move along the axle as the cable is wound onto and unwound off of the spool limiting, reducing or eliminating the stress applied to the spooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Durrani in view of Haseltine to include a spool permitted to move laterally along the axle and parallel to a floor surface as taught by Smith because doing so would have provided an internal spooling mechanism with a spool that remains free to move along the . 

8. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Durrani (US Patent Publication 2011/0308477) in view of Haseltine (US 6,620,043) and Shen et al. (US Patent Publication 2017/0127652).
a. Regarding claim 17, Durrani in view of Haseltine teaches (references to Durrani) the system of Claim 1 the system of Claim 16 wherein the specific animal is pulling cable 34. Durrani in view of Haseltine does not specifically teach the system identifies the animal pulling the cable by use of a camera. Shen teaches the system identifies the animal pulling cable 114 by use of camera 111 [A target object 104 can optionally have a wearable identifier 113. For example, the target object may have a collar. The UAV vision sensor can detect a visual pattern on the wearable identifier in order to locate the target object [0076]; A collar worn by a target object can have unique identifiers such that the UAV can distinguish the collar worn by the target object from another collar worn by an alternative target object [0110]; The target object can be an animal. The animal can be a dog or a cat [0032]] for the purpose of providing a vision sensor to locate a dog or cat pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include identifying the animal pulling the cable by use of a camera as taught by Shen because doing so would have provided a vision sensor to locate a dog or cat pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.

Response to Arguments
9.	Applicant’s arguments from the response filed on 05/07/2021 have been fully considered and will be addressed below in the order in which they appeared.

b. Applicants arguments in the reply filed on 05/07/2021, see pages 7-13, with respect to the rejection of claims 4-8, 13, 16, and 17 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Durrani (US Patent Publication 2011/0308477) in view of Haseltine (US 6,620,043).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643